Title: To Thomas Jefferson from Robert Smith, 20 July 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            July 20. 1807—
                        
                        The enclosed just received I submit to you—I have pleasure in informing you that the Carpenters sent from
                            our Navy Yard have returned and that they have completed all the Carpenters work necessary for the repair of the
                            Chesapeake—
                        From the enclosed printed & manuscript extract it
                            would seem that the Schooner had been sent for the Leopard & that the Leopard has gone to Halifax—
                  Affy. &
                            Respy.
                        
                            Rt Smith
                     
                        
                    